DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 and 25-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected a method for utilizing a foam and a layered structure, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2020.

2. 	Applicant's election with traverse of a method for applying a cosmetic component in the reply filed on 11/23/2020 is acknowledged.  The traversal is on the ground that in the PCT proceeding the European Examiner did not require a lack of unity between the original claims 1-14.  This is not found persuasive because the invention as claimed in independent claim 15 does not define a special technical feature distinguishing the claimed invention over the prior art. The method for utilizing a foam as claimed in claim 15 are fully anticipates by, for example, disclosure of CN 104629076 (cited in IDS).

.The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al (EP 2823727), cited in IDS.

Nakanishi teaches a method comprising  casting  a cosmetic material onto the surface of a cosmetic Applicator (meeting the limitations of claim 23) and subsequently applying it to a skin and releasing onto the skin surface from the cosmetic applicator (see claim 4).
The cosmetic applicator comprises a cosmetic material and a sponge or polyurethane foam (see claim 1).

Regarding claim 24, Nakanishi teaches any cosmetic material in powder, liquid, cream, or other form can be applied onto the skin surface and then spread (see 0022).

4. 	Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Sim et al (US 20140154295).
Sim teaches an applicator, comprising cosmetic composition impregnated into a urethane foam (see claim 1) applied to the skin (see 0002 and 0042).
In reference to claim 24, Sim teaches a cosmetic composition in form of water in oil (see Abstract).


 


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765